ORDER
PER CURIAM:
In a September 30, 1999, single-judge order, the Court, on remand from the U.S. Court of Appeals for the Federal Circuit, affirmed the Board of Veterans’ Appeals decision on appeal that, inter alia, dismissed as not well grounded a claim for service connection for a psychiatric disorder. On October 19, 1999, the appellant filed a timely motion for reconsideration or, in the alternative, for panel review. The Court will construe the motion for panel review as a motion for a decision by a three-judge panel.
Upon consideration of the foregoing, the parties’ prior pleadings, and the record on appeal, it is by the single judge
ORDERED that the appellant’s motion for reconsideration is DENIED. It is by the panel
ORDERED that the appellant’s motion for a decision by a panel is DENIED.